16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff Appellant,v.Doctor ANDERSON;  Patricia Hargrave, Nurse, Defendants Appellees.
No. 93-7027.
United States Court of Appeals,Fourth Circuit.
Submitted:  Dec. 16, 1993.Decided:  Jan. 13, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-92-753-CRT-F)
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.


1
Appellant appeals the district court clerk's alleged failure to serve Appellees with copies of Appellant's amended complaint.  We dismiss the appeal for lack of jurisdiction because there is no appealable order.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Neither a final order nor an appealable interlocutory or collateral order exists in this case.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED